DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 & 02/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm et al. (US 2013/0085637 A1) (Grimm hereinafter).
Regarding claim 1, Grimm discloses a parking assistance device (Fig. 1, driver assistance device 2) comprising:
a situation information acquisition unit configured to, when a vehicle is repeatedly parked at a same parking target position, acquire peripheral situation information of a peripheral region including the parking target position detected by a detection unit provided in the vehicle; a storage control unit configured to store first situation information indicating the peripheral situation information and a movement route for reaching the parking target position, which are acquired when the vehicle completes the parking at the parking target position (Fig. 1, sensor device 7 can record the surrounding area 22 and place in the memory 4);
an information updating unit configured to, in a case where, when comparing the first situation information with second situation information which indicates the peripheral situation information acquired when the vehicle newly parks at the parking target position, new information which is not included in the first situation information is included in the second situation information and a region specified by the new information does not interfere with a region where the movement route exists, update the first situation information by the second situation information which includes the new information; a current position estimation unit configured to estimate a current position of the vehicle by comparing the first situation with the second situation information; and a guidance control unit configured to guide the vehicle to the parking target position according to the estimated current position and the movement route (Abstract, sensor data are detected by the sensor device 7 and compared with the reference data, wherein depending on this comparison the surrounding area 22 of the parking space 19 is identified using the detected sensor data and thereby a current position 28, 33 of the motor vehicle 1 relative to the reference target position 27 is determined and depending on the current position 28, 33 of the motor vehicle 1 relative to the reference target position 27, a parking route 29, 32, 36 is determined by the driver assistance device 2, along with the motor vehicle 1 is parked in the parking space 19 from the current position 28, 33).
Regarding claim 2, Grimm discloses the parking assistance device according to claim 1, as stated above, wherein the information updating unit extracts an object boundary line which is regarded as a boundary line between a road and an object included in the first situation information and the second situation information, and compares the first situation information with the second situation information ([0047]).
Regarding claim 3, Grimm discloses the parking assistance device according to claim 1, as stated above, wherein the information updating unit extracts difference information between the first situation information and the second situation information, and updates the first situation information by the difference information ([0053] – [0056]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661